Bloodworth, J.
1. The indictment in this case charged that the accused with force and arms, “ did wrongfully, fraudulently, and maliciously lead, take, decoy and entice away Minnie Lee Casey against her will, a child under the age oi eighteen years, from its parent and guardian without their consent.” To the indictment a demurrer was filed asking that the indictment be quashed because: (a) Said indictment charges this defendant with no offense against the laws of the State of Georgia, (b) There is a misjoinder of offenses, in that said in*166dictment seeks in one and tlie same count to charge this defendant with a violation of section 109 of the Penal Code and section 110 of the Penal Code, (c) The language of said indictment is so vague, indefinite and uncertain as not to sufficiently advise this defendant of the nature of the charge he is called upon to defend against. Held, that the demurrer was properly overruled.
Decided April 11, 1923.
H. A. Allen, B. E. Church, for plaintiff in error.
John A. BoyTcin, solicitor-general, E. A. Stephens, contra.
2. There is no merit in any of the special grounds of the motion for a new trial.
3. No error of law appears to have been committed on the trial; there is evidence to support the verdict, and a new trial was properly refused.

Judgment affirmed.


Broyles, O. J., and, Lulce, J., concur.